Case 3:20-cr-30153-SPM Document1 Filed 10/21/20 Page 1of2 Page ID #1

* FILED

IN THE UNITED STATES DISTRICT COURT OCT 21 2020
FOR THE SOUTHERN DISTRICT OF ILLINOIS

CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, ) pees aia ae
Plaintiff,
vs. CRIMINALNO. A0 BOIS3-SFI¥)
LARRY W. HALE, Title 18, United States Code,
) Sections 2251(a), 2423(a) and 2253.
Defendant. )
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

SEXUAL EXPLOITATION OF A MINOR

On or about February 15, 2020, in St. Clair County, Illinois, within the Southern District

of Illinois,
LARRY W. HALE,

defendant herein, did knowingly employ, use, persuade, induce, and entice a minor, E.P., to engage
in sexually explicit conduct for the purpose of producing a visual depiction of such conduct, which
visual depiction was produced using materials that had been mailed, shipped, and transported in
interstate commerce; all in violation of Title 18, United States Code, Section 2251 (a).

COUNT 2

TRANSPORTATION WITH INTENT TO ENGAGE IN CRIMINAL SEXUAL ACTIVITY
On or about February 12, 2020, in St. Clair County, Illinois, within the Southern District
of Illinois, and the State of Georgia,
LARRY W. HALE,
defendant herein, did knowingly transport an individual who had not attained the age of 18 years

in interstate commerce from Georgia to St. Clair County, Illinois, with the intent that such
Case 3:20-cr-30153-SPM Document1 Filed 10/21/20 Page 2of2 Page ID #2

individual engage in sexual activity for which a person can be charged with a criminal offense,
that is, Aggravated Criminal Sexual Abuse, in violation of 720 ILCS 5/11-1.60(d); all in violation
of Title 18, United States Code, Section 2423(a).
FORFEITURE ALLEGATION

Upon conviction for the offenses charged in this indictment, defendant LARRY W. HALE
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 2253, any and
all material that contained any images of child pornography, as defined in Title 18, United States
Code, Section 2256(8)(A), and any and all property used and intended to be used in any manner
or part to commit and to promote the commission of the charged offenses.

The property that is subject to forfeiture referred to in the paragraph above includes, but is

not limited to, the following:

I. an Apple iPhone | 1, bearing IMEI number 353826102393346, and
Ze an Apple iPhone 11, bearing IMEI number 353232101401588.

A TRUE BILL

 

Angela Scott
ANGELA SCOTT
Assistant United States Attorney

 

 

 

STEVEN D. WEINHOEFT
United States Attorney

Recommended Bond: Detention
